DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93-94 and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 93, it is unclear if the at least one input fluidic port and at least one output fluidic port are intended to meet the “at least two fluidic ports” of claim 92 or are in addition to the ports of claim 92. For purposes of examination, it is interpreted that these ports meet those of claim 92. If that is the intent, it is suggested to change the wording of claim 93 to state “The system of claim 92, wherein the at least two fluidic ports include at least one input fluidic port and at least one output fluidic port.” Claim 94 is also rejected by virtue of its dependence on claim 93.
Regarding claim 130, given the wording “a wavelength of excitation from about 450 nm to about 700 nm or from about 500 nm to about 650 nm”, it is unclear if the wavelength is meant to include all wavelengths from about 450 nm to about 700 nm or from about 500 nm to about 650 nm, be variable across all wavelengths from about 450 nm to about 700 nm or from about 500 nm to about 650 nm, or be chosen from a range between about 450 nm to about 700 nm or between about 500 nm to about 650 nm.  Clarification is requested.
                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 91-94, 97-99, 101, 107-109, 111, 113, 115-117, 120, 122, 125 and 128-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160363728 A1) in view of Eltoukhy et al. (US 20130210682 A1).
Regarding claim 91, Wang teaches an “target waveguide devices with one or more optical inputs that are configured to couple light through free space from an optical source or sources through a high-efficiency input coupler. Such devices can optionally comprise additional features, for example further integrated waveguides, preferably in an array, and a plurality of nanowells optically coupled to the waveguide or array of waveguides” that can be “usefully employed, for example, in the performance of highly-multiplexed DNA sequencing reactions” (Par. 101) A system for optical analysis, the system comprising: an optical source; a nucleic acid sequencing cartridge comprising: a multiplexed optical chip comprising; a plurality of reaction regions; at least one optical waveguide optically coupled to the plurality of reaction regions; an optical coupler optically coupled to the at least one optical waveguide; and “an integrated detector component comprising an array of “pixels” for detecting optical outputs from nanoscale sample wells arrayed across the target device” (Par. 134) and an optical detector optically coupled to the plurality of reaction regions; but does not appear to explicitly disclose a flow cell in fluidic connection with the plurality of reaction regions on the multiplexed optical chip. 
However, Eltoukhy teaches a flow cover 500 that is mounted onto a substrate layer to form a biosensor cartridge (Fig. 13 & 14, Par. 147) and the substrate layer can include a plurality of reaction chambers (Par. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang to include the flow cover above based on the teaching of Eltoukhy because the flow channel formed “directs fluid along reaction sites where desired reactions occur” (Abstract).
Regarding claim 92, Eltoukhy teaches “the flow channel 502 extends between inlet and outlet ports 504 and 506” (Fig. 13, Par. 148).
Regarding claim 93, Eltoukhy teaches “the flow channel 502 extends between inlet and outlet ports 504 and 506” (Fig. 13, Par. 148).
Regarding claim 94, Eltoukhy teaches a diffuser region 511 that “receives the fluid and separates the volume to a plurality of inlet channels 516” (Fig. 13, Par. 150) with a field region 512 of the flow channel 502 (Fig. 13-14, Par. 148).  Such a structure would direct air bubbles to the outlet port downstream of the field region.
Regarding claim 97, Eltoukhy teaches the “upstream and downstream nozzles” of the biosensor cartridge “fluidicly coupled to the upstream and downstream conduits” of the fluidic-control system (Par. 16) wherein the term “"fluidicly coupled" allow for two spatial regions being in fluid communication through one or more valves, restrictors, or other fluidic components that are configured to control or regulate a flow of fluid through a system” (Par. 68).
Regarding claim 98, Eltoukhy teaches a diffuser region 511 that “receives the fluid and separates the volume to a plurality of inlet channels 516” (Fig. 13, Par. 150) with a field region 512 of the flow channel 502 (Fig. 13-14, Par. 148).  Such a structure would direct air bubbles to the outlet port downstream of the field region.
Regarding claim 99, Eltoukhy teaches nozzles 642 and 644 align with inlet and outlet ports 662 and 664 (Fig. 24-27, Par. 166).
Regarding claim 101, Eltoukhy teaches that the flow cover of 404 may be transparent (Fig. 7, Par. 133).
Regarding claim 107, Eltoukhy teaches the system receptacle 212 (Fig. 23, Par. 161). Such a structure would absorb some amount of light.
Regarding claim 108, Eltoukhy teaches actuation device 606 may engage mounting assembly 604 with alignment assembly 602 and the biosensor cartridge 600 (Fig. 24-27, Par. 165) clamping in the biosensor cartridge 600.
Regarding claim 109, Eltoukhy teaches conduits 632 and 634 that run through mounting assembly 604 (Fig. 23 & 26-27, Par. 162).
Regarding claim 111, Eltoukhy teaches the joint assembly 610 between the actuation device 606 and the mounting assembly 604 (Fig. 23, Par. 163).
Regarding claim 113, Eltoukhy teaches the system receptacle 212 (Fig. 23, Par. 161).  Such a structure would absorb some amount of light.
Regarding claim 115, Wang teaches an optical source “that is physically separate from the target waveguide device. Optical energy emitted from the source is therefore coupled to the target device through free space” (Par. 202) which will be replaceable because it is physically separate from the rest of the device.
Regarding claim 116, Wang teaches a “light source approximating a Gaussian light beam, can be accepted” by a grating coupler (Par. 93).
Regarding claim 117, Wang teaches that “During the alignment process, the target waveguide device itself can be moved relative to the optical source, the optical source can be moved relative to the target waveguide device, or both devices can be moved relative to one another” (Par. 68).
Regarding claim 120, Wang teaches an “alignment feature can comprise a reference mark” (Par. 138).
Regarding claim 122, Wang teaches a heat sink provided with active cooling in thermal contact with the chip (Par. 148).
Regarding claim 125, Wang teaches “100, 1000, 3000, 5000, 10,000, 20,000, 50,000, 100,000, 1 Million, 5 Million, 10 Million, or even more nanowells or other sample regions within a single analytical system, and preferably on a single suitable substrate” (Par. 71) where nanowells and zero mode waveguides are both nanoscale sample wells (Par. 60).
Regarding claim 128, Eltoukhy teaches a bioassay system 100 for biological or chemical analysis is a workstation similar to a desktop computer (Fig. 1, Par. 79) that holds the biosensor cartridge 102 (Fig. 1, Par. 81). 
Regarding claim 129, Wang teaches “the analysis of nucleic acid sequence information” (Par. 57).
Regarding claim 130, Wang teaches “the wavelengths range from about 400 nm to about 700 nm”, “from about 450 nm to 650 nm”, or “from about 500 nm to about 600 nm” (Par. 119).
Regarding claim 131, Wang teaches the use of silicon substrates for target waveguide devices (Par. 81).
Regarding claim 132, Eltoukhy teaches CMOS-fabricated sensors as activity detectors for a biosensor cartridge (Par. 65).
Regarding claim 133, Wang teaches nucleic acid sequence analysis using the nanowells (Par. 60).
Regarding claim 134, Wang teaches using nanowells (Par. 60).
Regarding claim 135, Wang teaches using zero mode waveguides (Par. 60).
Regarding claim 136, Eltoukhy teaches a PCB for the base substrate of the microdevice (Par. 117) or biosensor cartridge (Par. 64).
Regarding claim 137, Eltoukhy teaches the “biosensor cartridge 300 may also have a housing or casing 304 that encloses at least a portion of the microdevice 302” (Fig. 5, Par. 113).

Claim(s) 104 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Eltoukhy as applied to claim 91 above, and further in view of Gray et al. (US 20130296195 A1).
Regarding claim 104, while Wang and Eltoukhy teach the system above with respect to claim 91 and Eltoukhy teaches that the flow cover of 404 may be transparent (Fig. 7, Par. 133), Wang and Eltoukhy do not appear to explicitly disclose wherein the bottom surface is at least partially covered by a material that is at least partly opaque to visible light.
However, Gray teaches an opaque layer on substrates (Par. 82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang and Eltoukhy to include the opaque layer above based on the teaching of Gray because it prevents “any significant penetration of the electric and the magnetic fields of an electromagnetic radiation in the wavelength range of interest” (Par. 83).
Regarding claim 105, Gray teaches patterning the opaque layer on the transparent lower layer (Par. 82).  While Gray does not teach that the patterning is done by embossing, this is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims.

Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Eltoukhy as applied to claim 91 above, and further in view of Addison Clear Wave Coatings Inc. "UV Cure Adhesives » Addison Clear Wave" Internet Archive, August 18, 2018. https://web.archive.org/web/20180818231612/https://www.addisoncw.com/products/uv-cure-adhesives/.
Regarding claim 106, while Wang and Eltoukhy teach the system above with respect to claim 91 and Eltoukhy teaches “To assemble the biosensor cartridge 300, the microdevice 302 may first be constructed by mounting the flow cell 334 to the base substrate 335” and “The flow cell 334 may be mounted using an adhesive that is sufficient to withstand the environment in which the microdevice 302 operates” (Fig. 31, Par. 125), Wang and Eltoukhy do not appear to explicitly disclose an adhesive that is a UV-cure adhesive.
However, Addison Clear Wave Coatings Inc. teaches UV cure Adhesives suitable for optoelectronic packaging and chips (Applications section) and cure fast (First Par.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang and Eltoukhy to include UV cure Adhesives above based on the teaching of Addison Clear Wave Coatings Inc. because they are suitable for optoelectronic packaging and chips (Applications section) and cure fast (First Par.).

Claim(s) 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Eltoukhy as applied to claim 108 above, and further in view of Shafer (US 7033761 B2).
Regarding claim 110, while Wang and Eltoukhy teach the system above with respect to claim 108 and Eltoukhy teaches reagent cartridge 240, valve block 242, and main pump 244 (Fig. 3, Par. 107) in fluidic contact with biosensor cartridge 235 (Fig. 3) and conduits 632 and 634 that run through mounting assembly 604 (Fig. 23 & 26-27, Par. 162), Wang and Eltoukhy do not appear to explicitly disclose a pump that is a syringe pump.
However, Shafer teaches the use of syringe pumps with a miniarray system (Col. 9, Lines 6-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang and Eltoukhy to include the syringe pump above based on the teaching of Shafer because “Such pumps are readily available from commercial vendors” (Col. 15, Lines 8-9).

Claim(s) 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Eltoukhy as applied to claim 116 above, and further in view of Rothberg et al. (US 20160084761 A1).
Regarding claim 119, while Wang and Eltoukhy teach the system above with respect to claim 116, Wang teaches the use of a camera for alignment.
However, Rothberg teaches passively achieving alignment of an inserted integrated device to a laser module that includes the excitation source through the use of kinematic balls and rods (Par. 472)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang and Eltoukhy to include the kinematic balls and rods above based on the teaching of Rothberg because “Such passive alignment techniques may lower the overall cost for the system and reduce a need for active alignment techniques that may interfere with operation of the system” (Par. 472).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796      

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796